Peters, J.
The defendants contend that the declaration is insufficient, because it is not alleged that the hearse upon which the plaintiff was riding when the accident occurred was suitable and safe to ride upon, and because it is not alleged that the injury was occasioned by a want of repair in the road. There was no demurrer offered. The objections were not taken until after the general issue was pleaded and joined, and the evidence closed. The declaration alleges that there were blocking snow drifts which rendered the road unsafe and inconvenient; that the plaintiff had a safe horse harnessed to a hearse, and was necessarily passing along the road thus blocked; that he was driving with due care; that in the drifts the hearse was partly overturned and he was thrown out and injured. The allegations describe with particularity how the upsetting occurred. The declaration could have been made more formal, but as it would have been at any stage amendable, and the case was rightly understood at the trial, we think the objections, at the time and under such circumstances made, were properly overruled.
It is contended by the defendants that certain testimony by them offered was improperly excluded. A question arose at the trial, whether the plaintiff took reasonable care of himself after he was injured, or whether his injury became aggravated by his carelessness. A physician of the homoeopathic school testified, that the treatment followed at a certain date subsequent to the injury was a correct one. Whereupon the defendants called as a witness a physician of the allopathic school to show the contrary, and proposed to ask him what the proper treatment -would'have been, if the case was as the other medical witness had stated it. This was excluded unless the latter witness should undertake to testify *266what the treatment should have been according to the school of the witness first called, who had testified that the treatment of the two schools was different. How far an objection to the exclusion of the evidence offered would be available to the defendants, if material, it is unnecessary to decide. But as its admission could have had a bearing only upon the amount of injury sustained, and not upon the question whether any injury was sustained, and there is no motion to set aside the verdict as against excessive damages, and the counsel for the defendants admitted at the argument the damages to be none too large, if any were recoverable, the contest in this matter becomes entirely immaterial. It is not perceived, that in the exclusion of any other evidence offered the defendants were injuriously affected, as the matters sought to be admitted were either too remote, or were afterwards substantially admitted, or were immaterial.
The objections to the instructions and refusals to instruct are not well founded. If the requested instructions which were refused had been given, it would have been, in most instances, an assumption by the court of what were more properly considerations for the good sense and discretion of the jury. ^
We have doubt about the correctness of the verdict, upon the question whether the plaintiff was in the use of ordinary care, to undertake what he did under the circumstances, disclosed even in his own testimony; and we suppose the defendants may rely more upon the motion to set aside the verdict on that account than upon the other questions submitted to us. But as the result is rather in accordance with the' view more commonly accepted by juries in kindred cases, and the case ds one peculiarly addressed to their good sense rather than for the opinion of the court, and the damages are evidently not excessive, we do not incline to disturb the verdict. Exceptions and motion overruled.
Appleton, C. J. Cutting, Dickeeson, Danfokth, and Vir GIN, JJ., concurred.